Silverman, J., concurs in a memorandum as follows:
The defect in the bills of particulars is not merely that identical bills were served with respect to different defendants whose negligence, if any, must have been in different respects. This identity is just one manifestation of the obvious purpose of these bills of particulars — to evade the function of the bills. “The purpose of a bill of *908particulars is to amplify the pleading, limit the proof and prevent surprise at the trial.” (State of New York v Horsemen’s Benevolent & Protective Assn. [N. Y. Div.], 34 AD2d 769,770.) “Amplify” here means of course to give further detail, not to broaden. It is apparent that the one thing plaintiff does not want to do by these bills of particulars is to “limit the proof and prevent surprise at the trial.” Plaintiff is obviously attempting to avoid limiting the proof and preserve the possibility of surprise at the trial by using meaningless uninformative general language covering every conceivable claim that might be made in this or any other malpractice case. Granted that plaintiff does not yet know all the facts, surely the plaintiff should have some facts which indicate malpractice to justify instituting this suit. The present bills of particulars are obviously not a bona fide attempt to furnish such information as plaintiff has or to comply with the purposes and functions of a bill of particulars.